FILED
                                                                          November 18, 2020
No. 19-0939 - IN RE: I.S.A.                                                     released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS

              Armstead, C.J., dissenting:                                        OF WEST VIRGINIA



              In this appeal in which the Petitioner, I.S.A., seeks expungement of his

criminal record, the majority has found that the circuit court abused its discretion in finding

that I.S.A. entered a plea of guilty and in finding, “without evidentiary support” that

I.S.A.’s alleged actions were contrary to the interests of public safety. The majority also

has found that the circuit court abused its discretion “in failing to hold a hearing under the

particular circumstances presented by this case.” Because I believe that the circuit court

acted well within the discretion granted it by West Virginia Code § 61-11-25 (2012) when

it denied I.S.A.’s request for expungement as “contrary to the interests of public safety,” I

respectfully dissent.

              In reaching its decision to reverse the circuit court, I believe the majority has

undermined the inherent discretion contained in West Virginia Code § 61-11-25. In

addition, while it attempts to limit its holding that I.S.A. was entitled to a hearing to the

specific facts in this case, the majority ignores the clear language of the statute that

expressly states that the circuit court “may” hold such a hearing. By requiring a hearing in

this case, the majority acted contrary to the statute. Moreover, without any specific

guidance as to the circumstances which require such a hearing, the majority has substituted

its judgement for that of the Legislature and muddied the water as to the process to be

followed in expungement matters.




                                              1
               West Virginia Code § 61-11-25 provides in relevant part:

             (a) Any person who has been charged with a criminal offense
             under the laws of this state and who has been found not guilty
             of the offense, or against whom charges have been dismissed,
             and not in exchange for a guilty plea to another offense, may
             file a civil petition in the circuit court in which the charges were
             filed to expunge all records relating to the arrest, charge or
             other matters arising out of the arrest or charge . . . .

                     ....

             (c) Following the filing of the petition, the court may set a date
             for a hearing. If the court does so, it shall notify the
             prosecuting attorney and the arresting agency of the petition
             and provide an opportunity for a response to the expungement
             petition.

             (d) If the court finds that there are no current charges or
             proceedings pending relating to the matter for which the
             expungement is sought, the court may grant the petition and
             order the sealing of all records in the custody of the court and
             expungement of any records in the custody of any other agency
             or official including law enforcement records. . . .

(emphasis added). This statute does not provide an applicant with an automatic right to an

expungement or to the right to have a hearing on his or her application. In enacting the

expungement statute, the Legislature has clearly guarded the circuit judge’s discretion to

consider the facts of the case and determine if the expungement is appropriate.

             Had the Legislature intended to limit such discretion, it certainly could have

expressly done so by outlining the specific outcomes available for the court to impose and

the specific findings the court would be required to make when denying an application for

expungement.     Indeed, unlike the language of West Virginia Code § 61-11-25, the

Legislature provided such a framework in relation to expungements for criminal


                                              2
convictions in West Virginia Code § 61-11-26(i) (2020), in which the Legislature set forth

a specific procedure for determining whether applications should be granted pursuant to

that statute:

                        (i) Court procedure for petition for expungement. —
                Within 60 days of the filing of a petition for expungement the
                circuit court shall:

                        (1) Summarily grant the petition;
                        (2) Return the petition to the petitioner to supply
                incomplete information or correct obvious errors in order to
                permit consideration of the petition on its merits;
                        (3) Set the matter for hearing; or
                        (4) Summarily deny the petition if the court determines
                the petition discloses on its face or, based upon supporting
                documentation and sworn statements filed in opposition to the
                petition, discloses that the petitioner, as a matter of law, is not
                entitled to expungement.

It is significant that West Virginia Code § 61-11-25, at issue in this case, contains no such

framework.

                The majority opinion focuses primarily upon the circuit court’s finding,

which the majority concludes was erroneous, that the dismissal of I.S.A.’s felony charge

was in exchange for a plea of guilty to the misdemeanor offense in Case No. 17-M20M-

02134. Having rejected the circuit court’s finding regarding the dismissal of the felony

charge as being in exchange for a guilty plea, the majority gives little weight to, and

provides little discussion of, the circuit court’s alternative ruling that the “serious nature”

of the charged offense rendered granting the expungement “contrary to public interest and

public safety.” Indeed this finding by the circuit court is essentially disregarded by the

majority and dismissed with the cursory statement that because the circuit court erred in


                                                3
finding the dismissal was in exchange for a plea of guilty, “there are no established facts

on the record to support the circuit court’s conclusion that I.S.A.’s actions were contrary

to the interest of public safety.”

              However, the fact that the circuit court may have erred when it found that

I.S.A. pled guilty to the misdemeanor charge does not undermine its alternative

discretionary finding that an expungement is contrary to public interest and public safety.

Affirming the circuit court’s denial of I.S.A.’s petition on the this alternative ground is

consistent with our prior holding that “[t]his Court may, on appeal, affirm the judgment of

the lower court when it appears that such judgment is correct on any legal ground disclosed

by the record, regardless of the ground, reason or theory assigned by the lower court as the

basis for its judgment.” See Syl. Pt. 8, State v. Payne, 225 W. Va. 602, 694 S.E.2d 935

(2010) (citing Syl. Pt. 3, Barnett v. Wolfolk, 149 W. Va. 246, 140 S.E.2d 466 (1965)). Here,

the circuit court exercised its discretion pursuant to the statute and specifically found, in

Paragraph 6 of the Conclusions of Law contained in its order, that:

              It is contrary to public interest and public safety to grant the
              Petition for Expungement due to the serious nature of the
              charged event and the potentially deadly consequences to
              either the shoplifter, or any innocent bystander, like the KRT
              bus driver who was nearby, that comes with discharging a
              firearm under the circumstances herein, as alleged in the
              criminal complaint that forms the genesis for these
              proceedings.


The record certainly supports this finding. The Criminal Complaint in the misdemeanor

case for which the Petitioner seeks expungement, Case No. 17-M20M-02134, alleges the

following conduct:

                                             4
              On the above date the above defendant did commit the above
              offense by firing a single round from his handgun, a Taurus
              9mm, while outside of the Shop and Go located at, [sic]1503
              Washington Street East. The defendant was chasing a
              shoplifter at the time and stated he was attempting to get him
              to stop, when he fired the shot. This complaint is based on
              video surveillance viewed at the store, as well as a statement
              provided by defendant after he was mirandized. It is uncertain
              at this time if the shot was fired into the air as the defendant
              said, or in the direction of the shoplifter. There were several
              individuals outside at the time of the incident, as well as a KRT
              Bus Driver Krystal Honaker. This offense occurred in the City
              of Charleston, in Kanawha County, West Virginia.

J.A. 9. Based on such complaint, the magistrate assigned to the matter found probable

cause existed, as indicated on the Criminal Complaint form. J.A. 8.

              While certain specific facts may be in dispute, the relevant facts and the

general nature of the Petitioner’s actions are not. Indeed, even the Petitioner, in his

Appellant’s Brief filed with this Court, admitted through his counsel to “foolishly” firing

his pistol while giving chase to a shoplifter on the night in question. Specifically, the

Appellant’s Brief states that “[t]he relevant procedural history establishes that on February

27, 2017, [I.S.A.], then-general manager of a convenience store in Charleston’s East End,

gave chase to a fleeing shoplifter, raised his pistol to the sky and discharged the gun in a

foolish attempt to scare the man to stop.” Appellant’s Br. 2.

              The record before the circuit court was certainly sufficient for the court to

conclude, as it did, that it was “contrary to public interest and public safety” to grant the

petition for expungement. More importantly, it was fully within the circuit court’s

discretion, pursuant to West Virginia Code § 61-11-25, to make such finding based on the

record before it.

                                             5
              The circuit court also had the discretion pursuant to West Virginia Code §

61-11-25 to determine whether a hearing was necessary for it to make such ruling. The

majority, ignoring the discretionary language of West Virginia Code § 61-11-25,

erroneously determined that the circuit court was required to hold a hearing. The majority’s

reasoning on this point is sparse. It appears to find that, because the circuit court erred in

its determination that I.S.A. had entered a plea of guilty to the misdemeanor charge, it

somehow lacked an evidentiary basis for its discretionary finding that the facts of the case

did not warrant expungement. 1 The court then proceeded to find that ‘[d]ue to the lack of

evidentiary support for the circuit court’s ruling, we find that, under the particular

circumstances presented in this case, a hearing is warranted.” The majority’s analysis

ignores the fact that the circuit court’s findings related to the purported guilty plea and its

findings that an expungement was “contrary to public interest and public safety” were two


       1
          There is evidence in the record that I.S.A’s decision to enter into a deferral
agreement as to the misdemeanor charge played a role in the court’s dismissal of the felony
charge in Case No.17-M20F-00458. Indeed, the Criminal Judgment Order entered on
March 10, 2017, dismissing the charges in Case No. 17-M20F-00458 includes the notation
“Plead to misd 17M-2134”. J.A. 7. However, it appears from the pleadings in this matter
that at least one of I.S.A.’s chief concerns is that the circuit court found that he had pled
“guilty” to the misdemeanor charge in Case No. 17-M20M-02134. I agree with the
majority that the record does not contain any document whereby I.S.A. specifically pled
“guilty” to this charge. To the extent it is important to I.S.A. that the record should reflect
that there is no such document, I do not disagree with the majority’s specific finding in this
regard.
        Nonetheless, as set forth herein, even if the circuit court erred in finding that the
dismissal of the felony charge of wanton endangerment involving a firearm was in
exchange for a plea of guilty to the misdemeanor charge, it did not err in denying I.S.A.’s
petition based upon it’s discretionary finding that an expungement in this case was
“contrary to public interest and public safety.”


                                              6
entirely separate and independent grounds for its holding. Indeed, the circuit court

expressly found, in Paragraph 9 of its Conclusions of Law, that:

              The fact that the Petitioner entered into a plea agreement with
              the State and that said plea agreement was accepted by the
              Magistrate has no effect or implication upon the statutory
              discretion granted to and exercised by this Court in reviewing
              petitions for expungement.

              The majority, perhaps recognizing the potential impact of its holding

requiring a hearing in this case, inserted a footnote stating, “[o]ur ruling is based upon the

particular facts of this case, including the erroneous and factually unsupported findings of

the circuit court. This case should not be interpreted as requiring a hearing with respect to

all petitions seeking expungement.” (see Majority’s Op., n.10). Other than the circuit

court’s finding that the Petitioner pled guilty to the misdemeanor charge, which is

irrelevant to the circuit court’s discretionary finding that an expungement was contrary to

the public interest and public safety, the majority does not elaborate on what findings it

believes were “erroneous and factually unsupported.” In fact, it would be difficult to

identify such findings in light of the fact that I.S.A.’s own brief filed in this Court

acknowledges that he “gave chase to a fleeing shoplifter, raised his pistol to the sky and

discharged the gun in a foolish attempt to scare the man to stop.”

              What is even more troubling is the fact that the majority’s determination that

a hearing was required in this case is not only inconsistent with the discretion granted to

the circuit court, it provides circuit courts little guidance as to when such hearings are, in

fact, required. I can envision future applicants for expungement arguing that the majority’s

opinion should be read as requiring the circuit court to essentially try the criminal case that

                                              7
has been dismissed in order to determine if the evidence rises to the level of rejecting an

expungement request. That is clearly not what the expungement statute requires. The

majority has interjected a new requirement not contained in West Virginia Code § 61-11-

25, and has failed to clearly outline when such new requirement applies.

              I believe that the circuit court properly exercised the discretion granted to it

by the expungement statute, and found, based on the complaint and the supporting evidence

before it (the primary and relevant portions of which are unrefuted by I.S.A), that I.S.A.’s

conduct was “contrary to public interest and public safety.” Accordingly, I respectfully

dissent from the majority’s holding and would affirm the circuit court’s denial of I.S.A.’s

expungement petition.




                                              8